Cite as 2017 Ark. App. 457


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                       No. CR-16-368
                                                  OPINION DELIVERED: SEPTEMBER 20, 2017
ERIK OMAR GARCIA
                                APPELLANT APPEAL FROM THE HEMPSTEAD
                                          COUNTY CIRCUIT COURT
                                          [NOS. 29CR-15-56 and 29CR-15-148]
V.
                                                  HONORABLE RANDY WRIGHT,
                                                  JUDGE
STATE OF ARKANSAS
                                   APPELLEE AFFIRMED


                              ROBERT J. GLADWIN, Judge

        Erik Omar Garcia was convicted in the Hempstead County Circuit Court on four

 counts of rape and six counts of second-degree sexual assault. On appeal, Garcia challenges

 the sufficiency of the evidence to support his convictions and the trial court’s denial of his

 motion to suppress his statement to police. We affirm.

        Garcia was charged by felony information after his two younger cousins alleged that

 he had raped them. 1 On the day of his arrest, Garcia was Mirandized and questioned by

 Officer Jesus Coronado of the Hope Police Department. Garcia admitted to Coronado that

 he had used his penis to anally penetrate his eight-year-old cousin, MT. Prior to his trial

 on all the charges, Garcia filed a motion to suppress his statements to Coronado.



        1
         Garcia was first charged on April 2, 2015, with two counts of raping one person
 under the age of fourteen. The information was amended to add the sexual-assault charges,
 and a further information was filed and subsequently amended under a second case number
 charging Garcia with the same crimes involving a second victim. These two cases were
 tried together.
                                Cite as 2017 Ark. App. 457

       At the suppression hearing, Garcia testified that he had been twenty-one years old

when he was arrested. He described that, on the day of his arrest, he had been asleep and

his mother woke him and told him there were several police cars outside their house. He

dressed, answered the door, was asked by police to step outside, and was told that the police

had a warrant for his arrest. He was handcuffed and placed in the patrol car, but he had to

lie down because he did not fit into the small back seat. He was taken to the Hempstead

County jail and booked. He said he was given a jumpsuit and that he felt uncomfortable

when he had to change his clothes in front of a police officer. He was then handcuffed and

taken to a bench to wait for Coronado. In two to three minutes, Coronado appeared, took

the handcuffs off, and escorted Garcia to the interrogation room, which he described as

having been cold and small. Coronado left and came back two or three minutes later.

Garcia said he had been scared because it had been his first time in the interrogation room.

Coronado returned, introduced himself, and said he had questions for Garcia. Garcia

testified further as follows:

       [Coronado] said he had to read me my rights before he asked me any questions, but
       then he started asking me questions anyways. He asked me how to spell my name,
       what my birthday was, what my social security number was, and if I had ever been
       in any trouble. I said no, sir. He also asked if anybody had explained my rights and
       my charges. He asked who my parents were and where they worked, and how long
       we had been living in Hope. I was confused at this point, because I thought he was
       going to read me my rights and he started asking questions anyways. At that point,
       I thought I had to answer his questions anyways, because I didn’t know if I had rights
       or not. He asked all these questions without providing me with any rights.

               I had never heard of the Miranda decision by February 26 of this year. The
       highest education degree I have is a high school diploma. I do recall Sergeant
       Coronado reading a document to me. I did not understand what he read to me.
       Like I said, I never heard them before because I hadn’t been in trouble before. When
       he asked if I understood my rights, I nodded my head, but I didn’t really understand
       my rights. I felt like since he was an officer with a lot of power that I had to answer

                                              2
                                 Cite as 2017 Ark. App. 457

       his questions, because I didn’t know if I had rights. He slid the paper across the table
       and told me to initial next to my rights and sign. I did that very quickly without
       reading anything. I didn’t read anything because I was scared and confused. He said
       he had to read me my rights before asking me questions, but he asked questions
       anyways. I thought I had to answer his questions.

       The trial court filed an order on November 20, 2015, denying Garcia’s motion to

suppress and allowing the videotape and statement to be introduced at trial. At the jury

trial, Coronado testified that he had investigated the case and had interviewed Garcia. The

videotaped interview was admitted as evidence. As Garcia had described at the suppression

hearing, a transcript of the interview reflects that Coronado first introduced himself and told

Garcia that he wanted to get his side of the story. The interview continued as follows:

       CORONADO:             There’s one side and there’s the other. Before I have to, or
                             asked you any questions or anything I do have to read your
                             rights but let me ask you something. Do you work anywhere
                             or anything?

       GARCIA:               Not right now.

       CORONADO:             Not right now. Have you been employed?

       GARCIA:               Yeah.

       CORONADO:             Okay, where did you work at?

       GARCIA:               I used to work at Ledwell.

       CORONADO:             Ledwell.

       GARCIA:               Texarkana.

       CORONADO:             Okay, how long have you lived in Hope?

       GARCIA:               Ah for, I was born here in Hope.

       CORONADO:             Oh, was you? Okay. Cool. Whose your parents?

       GARCIA:               Yolanda and Deotoro Garcia.

                                              3
                                Cite as 2017 Ark. App. 457

       CORONADO:            Where does your dad work?

       GARCIA:              Tyson.

       CORONADO:            Okay. You just look real familiar and I don’t know if you look
                            like your dad but you kind of favor somebody I know.

       GARCIA:              I used to go to school here in Hope.

       CORONADO:            Out here in Hope? Okay, what year did you graduate?

       GARCIA:              2012.

       CORONADO:            2012.

       GARCIA:              I know your son.

       CORONADO:            Okay, yeah, that’s probably . . . all right . . . yeah, yeah, he just
                            graduated last year so he was probably a, I guess a sophomore
                            when you . . .

       GARCIA:              Sophomore.

       CORONADO:            Okay, yeah. I think today’s the 26th, yes. You ever been in
                            trouble before?

       GARCIA:              No.

       CORONADO:            No? Okay, did they explain your charges to you?

       GARCIA:              Something like that.

       The transcript reflects that Coronado continued the interview and asked Garcia how

to spell his name and to provide his date of birth and Social Security numbers. After those

questions were answered, Coronado read Garcia his rights from a form, and Garcia initialed

each line on the form to indicate that he understood his rights. As the interview progressed,

Coronado explained that MT had made allegations of rape against Garcia. The following

exchange occurred:


                                              4
                              Cite as 2017 Ark. App. 457

        CORONADO:         . . . How old was he? He’s saying eight or nine but I want to
                          hear it from you. How old was he the first time that you
                          actually had sex with him?

       GARCIA:            About that time.

        CORONADO:         About eight?

       GARCIA:            Yeah.

        CORONADO:         Okay, now this is real important, okay.

       GARCIA:            I was younger before then.

        CORONADO:         You were younger, okay.         So, if he’s ten now you were
                          nineteen?

       GARCIA:            Yeah, around eighteen/seventeen, around that.

       During the interview, Garcia denied having penetrated or ejaculated inside MT.

Coronado then told Garcia that MT had been examined by a SANE nurse and that the

results of that exam would reveal whether MT had been violated. The interview proceeded

as follows:

        CORONADO:         But there’s gonna show some little tears and stuff here and there,
                          you know, that eventually may heal over time. You know it
                          may take years, I don’t know. But I just need you to be honest
                          with me, man. I’m not gonna think no different cause I’m
                          gonna tell whether you stuck it just a little bit in or all the way
                          in, it’s the same thing, okay. He said that you actually went in
                          his, in his anus and that you, he felt something wet inside of his
                          anus on one time that he can remember. Is that true?

       GARCIA:            Yes.

        CORONADO:         Okay, so you’re saying you actually did penetrate his anus at
                          least one time?

       GARCIA:            Yeah.

                                                 ....

                                             5
                                Cite as 2017 Ark. App. 457

       CORONADO:            Okay. He had mentioned in that, let me stop you real quick.
                            He had mentioned in there that you asked if you could lick his
                            feet. Okay, I don’t know if that’s some kind of something that
                            maybe turns you on, or turns him on and you’re trying to get
                            him to do that . . .

       GARCIA:              Right.

       CORONADO:            Is that true? Okay, so I guess you started to lick his feet?

       GARCIA:              Yeah.

                                                 ....

       CORONADO:            Okay, um, and you know of I guess [sic] rubbed yourself on
                            his, on his anus at least five other times?

       GARCIA:              Yes.

       CORONADO:            . . . And the last time it’s happened, it happened uh, sometime
                            right before Thanksgiving maybe? Does that sound right?

       GARCIA:              Yeah.

       Coronado further testified that he had interviewed Garcia a second time the day

after the first interview. Coronado asked Garcia if there had been anyone else that he had

victimized, and Garcia answered no.       However, Coronado testified that, during his

investigation, he had interviewed JT, MT’s younger brother, and following that interview,

“we felt there was sufficient evidence to pursue additional charges against” Garcia.

       On cross-examination, Coronado denied having asked Garcia incriminating

questions during the interview before he had given Garcia his Miranda warning. He claimed

that he had been trying to make Garcia comfortable by creating a rapport with him before

Mirandizing him.




                                             6
                                 Cite as 2017 Ark. App. 457

       Willis Smith, a licensed associate counselor for Southwest Arkansas Counseling and

Mental Health Center at the Hope Outpatient Clinic, testified that he had made the report

to the Arkansas Child Abuse Hotline on February 18, 2015, because MT, a ten-year-old

client, said that he had been raped by his cousin, Garcia. MT specifically said that his cousin

put his “middle spot” on him. He also reported that his cousin had licked his feet. MT

nodded “yes” when asked if Garcia’s middle part was placed into MT’s rear end. Smith said

that MT was referred to him for anxiety issues on February 5, 2015, and he had made the

disclosure about Garcia on February 18, 2015. Smith described that MT had excessive

anxiety separation, was reluctant to go to school, and had complained of stomachaches and

headaches. MT had shown social isolation and regression in maturity. After developing

some coping skills in therapy, MT disclosed that Garcia had abused him. Smith said that

when MT would tell him about the specific moment of penetration, he would have to stop

and use the adaptive coping skills, and MT had identified that part of the story as the worst

part. Smith said that MT had started school in the fall but began a regression when he

learned about Garcia’s court date. MT was placed in Riverview, an inpatient psychiatric

hospital in Texarkana that helps people who are at risk of hurting themselves.

       On cross-examination, Smith stated that he specifically had asked MT if his offender’s

middle spot was “in” him, and MT had replied, “Yeah.” Smith testified that he did not

know if—when a child says he put his middle part in me—in the child’s mind, that could

include a penis rubbing between the child’s buttocks. Smith also said that he had been a

licensed counselor for about a month when MT revealed the story to him on February 18,




                                              7
                                Cite as 2017 Ark. App. 457

2015, but that he had experience before that as an associate counselor. He also admitted

that the words “penetration” and “sodomy” were not in his report.

       MT testified that he was eleven years old and in the fifth grade. He said that when

he had gone to school in Hope, he and his brother, JT, went to Garcia’s house after school

because their mother had been at work. He said Garcia’s mom had taken care of them. He

said that Garcia would take him and JT to his room, and do “stuff to us.” MT said that

Garcia put his “middle spot” in “my anus.” He said that he had learned the word “anus”

from Smith, who was teaching him proper words for body parts so that they could be used

in court. MT repeated that when Garcia’s mother went to the store or was not there, Garcia

would take him, and sometimes him and JT, to his room and “[Garcia] put his penis inside

my anus.” He described Garcia’s state of undress and the positions in which Garcia would

place them. MT also described that he had felt something wet on his anus and that Garcia

would use a t-shirt to wipe it off. MT said that sometimes there would be penetration,

other times Garcia would rub his penis beside his anus, and other times Garcia made MT

rub Garcia’s penis with his hand. MT also said that Garcia had licked his feet. MT said that

he had seen Garcia do “things” to JT and that Garcia had stuck “his penis inside [JT’s] anus.”

He said that before Smith had taught him about body parts, he called a penis the “middle

spot” and an anus a “behind.”

       After MT and JT’s mother testified, Willis Smith testified about counseling JT. He

said that JT’s mother told him that JT had disclosed that Garcia had been licking JT’s feet.

Smith said that he then called the child-abuse hotline, and JT became Smith’s client. In the




                                              8
                                Cite as 2017 Ark. App. 457

initial counseling session, JT disclosed the licking of his feet, and in a later session, he

disclosed the rape.

       JT testified that he is ten years old and is Garcia’s cousin. He described staying at

Garcia’s house after school when his mother had worked. He said that when Garcia’s

mother was not home, Garcia had done “bad” things to him. Garcia had taken him to his

room and put his penis in JT’s anus. JT described the positions Garcia placed him in and

the act of penetration. He said that he knew Garcia’s penis was “going inside my anus”

because he saw it. JT said that this had happened more than once, more than twice, and

more than three times. He also said that sometimes Garcia had licked his feet.

       Garcia moved for a directed verdict, renewing his request to have the two interviews

with Coronado suppressed. He claimed that without that evidence, there was not sufficient

credible evidence of rape. He claimed that the children’s “methodic” use of the words

“anus” and “penis” negated their credibility. He also argued that there was not sufficient

proof that the children were under the age of fourteen at the time of the events. He claimed

that proof of their birth dates was a prerequisite under the statute. He also argued that the

State had not provided evidence that he was over eighteen years old.

       The trial court noted that it had previously ruled on the suppression motion and that

there had been enough evidence presented to meet the State’s burden of proof.

Accordingly, the trial court denied the directed-verdict motion.

       In Garcia’s case-in-chief, David Hampton testified that he is an investigator for crimes

against children with the Arkansas State Police. He said that in his report on JT, the abuse

was unfounded and unsubstantiated. He said on cross-examination that “unsubstantiated”


                                              9
                                Cite as 2017 Ark. App. 457

did not mean that something did not happen. He also said that, many times, a child will

not disclose abuse at an interview despite having been sexually abused.

       Melanie Halbrook, a forensic interviewer for the Texarkana Children’s Advocacy

Center, said that in her interview with MT, he had claimed that Garcia had placed his penis

in MT’s anal area. MT at first said that his underwear was still on when this had happened,

but he later clarified that his underwear had been pulled down. On cross-examination, she

said that MT had indicated that Garcia’s middle spot had actually gone into his behind.

Willis Smith testified that he had not reviewed JT’s medical records.

       Garcia testified, as he had at the suppression hearing, regarding the facts and

circumstances surrounding his arrest.     After watching a portion of the interview on

videotape, Garcia stated that he had been scared and confused. He said that he had been

confused by the “part where he said he was going to read my rights. Instead of reading my

rights he kept asking questions, so I thought I probably didn’t have any rights. I felt like I

had to talk to him, regardless.” He also said that he had been confused by Coronado’s

statement to him that he knew there would be tissue tearing. Garcia testified, “I thought, if

he thinks I did it then why lie? I just told him what he wanted to hear.” He said that it

was not a true statement when he told Coronado that there had been penetration. Garcia

admitted having rubbed his penis between MT’s buttocks on five occasions, but he denied

having licked MT’s feet. He denied having done anything sexually inappropriate or illegal

with JT, and he said that he had never licked any child’s feet.




                                             10
                                 Cite as 2017 Ark. App. 457

       On cross-examination, Garcia said that the videotape showed that he had been

nervous during the interview and that his leg had been shaking. On redirect examination,

Garcia said that it had been a combination of things that had scared him.

       Garcia moved for a directed verdict at the close of all evidence, arguing that the age

requirements of the alleged perpetrator and victims had not been established for purposes of

the rape or the second-degree sexual assault, and he incorporated his earlier arguments. The

trial court denied the motion.

       After closing arguments had been presented to the jury, it found Garcia guilty on all

the rape and second-degree sexual-assault charges. After a sentencing hearing, the jury

recommended that Garcia be sentenced to forty years each for two rape counts; twenty-five

years each for two rape counts; twenty years on each of the five second-degree sexual-assault

charges; and five years for the one second-degree sexual-assault charge. The trial court

sentenced him to forty years on count 1, rape, and twenty-five years on count 8, rape, to

be served consecutively. All other sentences were to run concurrently.

                                 I. Sufficiency of the Evidence

              A person commits rape if he or she engages in sexual intercourse or deviate
       sexual activity with another person who is incapable of consent because he or she is
       mentally incapacitated. Ark. Code Ann. § 5-14-103(a)(2)(C) (Supp. 2015). “Deviate
       sexual activity” means any act of sexual gratification involving the penetration,
       however slight, of the labia majora or anus of a person by any body member or
       foreign instrument manipulated by another person. Ark. Code Ann. § 5-14-
       101(1)(B) [(Repl. 2013)].

Sorum v. State, 2017 Ark. App. 384, at 8, ___ S.W.3d ___, ___. A person commits sexual

assault in the second degree if that person, being eighteen years of age or older, engages in




                                              11
                                 Cite as 2017 Ark. App. 457

sexual contact with another person who is less than fourteen years of age. Ark. Code Ann.

§ 5-14-125(a)(3)(A) (Repl. 2013).

       Garcia argues that the State’s evidence was not sufficient to sustain his convictions;

thus, he contends that the trial court erred in failing to grant his motion for directed verdict.

He argues that MT and JT gave methodical testimony in their use of the words “penis” and

“anus”; that both boys stated they had been taught by “Mr. Will” to use the specific words

they used; that no proof was given of MT’s, JT’s, or Garcia’s birth date or age, other than

their testimony or statements; and that age is a required element of both rape and second-

degree sexual assault.

               We treat the denial of a motion for directed verdict as a challenge to the
       sufficiency of the evidence. King v. State, 323 Ark. 671, 916 S.W.2d 732 (1996). The
       test for determining the sufficiency of the evidence is whether there is substantial
       evidence to support the verdict. Id. Evidence is substantial if, when viewed in the
       light most favorable to the State, it is of sufficient force and character to compel
       reasonable minds to reach a conclusion and pass beyond suspicion and conjecture.
       Id. Matters such as evaluating a witness’s credibility and resolving inconsistencies in
       the evidence are issues for the jury and not the court. Phillips v. State, 344 Ark. 453,
       40 S.W.3d 778 (2001). On appellate review, it is permissible to consider only that
       evidence that supports the guilty verdict. Arnett v. State, 353 Ark. 165, 122 S.W.3d
       484 (2003).

               A rape victim’s testimony may constitute substantial evidence to sustain a
       conviction of rape, even when the victim is a child. Gatlin v. State, 320 Ark. 120,
       895 S.W.2d 526 (1995). The rape victim’s testimony need not be corroborated, nor
       is scientific evidence required, and the victim’s testimony describing penetration is
       enough for a conviction. Id. The principle that a victim’s uncorroborated testimony
       constitutes substantial evidence to support a guilty verdict is likewise true with respect
       to sexual offenses other than rape. See, e.g., Arnett, 353 Ark. 165, 122 S.W.3d 484
       (incest); Laughlin v. State, 316 Ark. 489, 872 S.W.2d 848 (1994) (sexual solicitation).

Brown v. State, 374 Ark. 341, 342–43, 288 S.W.3d 226, 228–29 (2008).

       We hold that sufficient evidence supports the convictions. The State summarizes the

evidence as set forth above. The victims’ testimony, among other evidence, including

                                               12
                                Cite as 2017 Ark. App. 457

Garcia’s admission to the sexual assault and rape of MT, constitutes sufficient evidence to

support the convictions. The credibility of the victims was for the jury to determine and

not for this court on appeal. E.g., Moore v. State, 372 Ark. 579, 279 S.W.3d 69 (2008). The

victims, moreover, both described the sexual acts using their own body-parts terminology,

such as “middle spot” and “private part,” and then explained to which body parts they were

referring in terms of “penis” and “anus.” MT described Garcia’s penis as “going in and out”

of his anus and demonstrated that act to Melanie Halbrook using anatomically correct dolls.

The victims clearly understood the acts they described during their testimony. That they

used terms that were taught to them as part of their counseling treatment did not render

their testimony unbelievable, despite Garcia’s argument to the contrary.

       Further, in his statement to Officer Coronado that was played for the jury, Garcia

stated his date of birth, which made him over eighteen years of age over the period of time

during which the offenses occurred from about May 27, 2012, through November 30, 2014.

Based on their testimony as to their ages at the time of the trial, both victims clearly would

have been under fourteen years of age at the time of the offenses.

                                    II. Motion to Suppress

       Garcia contends that the trial court erred in denying his motion to suppress his

statements. The Arkansas Supreme Court recently set forth our controlling law as follows:

              Upon review of a trial court’s denial of a motion to suppress, we make an
       independent determination based on the totality of the circumstances; we view the
       evidence in the light most favorable to the appellee, and we reverse the trial court’s
       ruling only if it is clearly erroneous or against the preponderance of the evidence.
       Whalen v. State, 2016 Ark. 343, at 4–5, 500 S.W.3d 710, 713.




                                             13
                                 Cite as 2017 Ark. App. 457

Coleman v. State, 2017 Ark. 218, at 3–4, 521 S.W.3d 483, 486. Further, when reviewing

the admissibility of statements made while in police custody, the following law is applicable:

               A statement made while in custody is presumptively involuntary, and the
       burden is on the State to prove by a preponderance of the evidence that a custodial
       statement was given voluntarily and was knowingly and intelligently made. Flowers
       v. State, 362 Ark. 193, 208 S.W.3d 113 (2005). In order to determine whether a
       waiver of Miranda rights is voluntary, this court looks to see if the confession was the
       product of free and deliberate choice rather than intimidation, coercion, or
       deception. Id. In order to make this determination, this court reviews the totality of
       the circumstances surrounding the waiver including the age, education, and
       intelligence of the accused; the lack of advice as to his constitutional rights; the length
       of the detention; the repeated and prolonged nature of the questioning; the use of
       mental or physical punishment; and statements made by the interrogating officers and
       the vulnerability of the defendant. Id. The fact that the defendant is not a stranger to
       the criminal-justice system is a factor to be considered in determining whether a
       custodial statement was voluntarily made. Sweet v. State, 2011 Ark. 20, 370 S.W.3d
       510. This court will reverse a circuit court’s ruling on this issue only if it is clearly
       against the preponderance of the evidence. Id.

               The evaluation of the credibility of witnesses who testify at a suppression
       hearing about the circumstances surrounding an appellant’s custodial confession is for
       the trial judge to determine, and this court defers to the position of the trial judge in
       matters of credibility. Shields v. State, 357 Ark. 283, 166 S.W.3d 28 (2004). Conflicts
       in the testimony are for the trial judge to resolve, and the judge is not required to
       believe the testimony of any witness, especially that of the accused, since he or she is
       the person most interested in the outcome of the proceedings. Winston v. State, 355
       Ark. 11, 131 S.W.3d 333 (2003). So long as there is no evidence of coercion, a
       statement made voluntarily may be admissible against the accused. Howell v. State,
       350 Ark. 552, 89 S.W.3d 343 (2002).

Leach v. State, 2012 Ark. 179, at 11–12, 402 S.W.3d 517, 525–26.

       First, Garcia reiterates that Coronado stated that he would “have to read your rights

but let me ask you something.”        Coronado then asked Garcia sixteen questions before

Mirandizing him. Garcia argues that he was twenty-one years old, lived with his parents,

had been arrested but had not been told what he was charged with, and Coronado told him

that he would have his rights read to him, but that was not done immediately. He claims


                                               14
                                Cite as 2017 Ark. App. 457

that because he was asked questions before being Mirandized, he thought he had to answer

all the questions.

       Garcia sites Missouri v. Siebert, 542 U.S. 600 (2004), in which the United States

Supreme Court held that Miranda warnings given midinterrogation after a defendant had

given a confession were ineffective; thus, the confession repeated after the warnings was

inadmissible at trial. Siebert found that questioning prior to a Miranda waiver is problematic

and “likely to mislead and ‘deprive’ a defendant of knowledge essential to his ability to

understand the nature of his rights and the consequences of abandoning them.” Id. at 601.

Garcia argues that Coronado set forth the rule that before Garcia was to be questioned, he

would be read his rights. Coronado then broke the rule by asking several questions.

       The State argues that the trial court did not err in denying Garcia’s motion to

suppress. We agree. The State points to the testimony of both Garcia and Coronado and

to the videotape of Garcia’s interview. The State emphasized that Garcia indicated that he

understood his rights and initialed each line of the Miranda-rights forms. Following his

indication that he understood his rights, Garcia admitted that he had licked MT’s feet,

rubbed his penis on MT’s anus, and penetrated MT’s anus with his penis on one occasion.

Even though Garcia claimed that he had been confused when he made his admissions, this

court defers to the superior position of the trial court to determine the credibility of

witnesses. Leach, supra. Further, Siebert is distinguishable, because no confession was

obtained here by questioning Garcia before he was Mirandized. The preliminary questions

Coronado asked were not an attempt to elicit a confession. Based on the totality of

circumstances, we hold that no clear error occurred.


                                             15
                                Cite as 2017 Ark. App. 457

       Second, Garcia contends that after the waiver had been signed, Coronado “employed

subterfuge and outright lies as to what a forensic exam would show” to obtain a confession.

Garcia argues that Coronado told him what a well-qualified officer he was and then “lied”

about what the forensic evidence would show to coerce a confession. Garcia claims that his

case should be reversed and remanded due to this error. This argument is not preserved for

appellate review. The record reflects that Garcia’s argument in the circuit court was

confined to the issue of the voluntariness of his waiver of rights in light of Coronado’s

questioning before the Miranda rights were given. Garcia did not argue that Coronado’s

statements after the Miranda rights had been given were a form of coercion. Because the

trial court did not rule on this particular argument, we do not address it. Ilo v. State, 350

Ark. 138, 85 S.W.3d 542 (2002).

       Affirmed.

       HARRISON and KLAPPENBACH, JJ., agree.

       Camille Edmison, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.




                                             16